Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claimed a foreign priority date of June 22, 2016. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application is examined based on this priority date.
 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The “Specification” has 10 embedded hyperlinks in these pages:  4 in page 9,  3 in page 17, 2 in page 30, and 1 in page 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of a next generation sequence analytical workflow. 

Mental processes recited in the claims include:
“receiving, with a processor, a next generation sequencing analysis request from a sourcing laboratory” (claim 1);
“identifying, with a processor, a first set of characteristics associated with the next generation sequencing analysis request” (claim 1);
“configuring, with a processor, a data alignment module to align the input raw sequencing data file in accordance with at least one characteristic of said first set of characteristics” (claim 1);
“aligning, with the data alignment module processor, the input sequencing data to a genomic sequence” (claim 1);
" (claim 4);
 “identifying genomic variants, with the variant calling module processor, in the aligned genomic sequence” (claim 4); 
“reporting, with a processor, the identified genomic variants to the sourcing laboratory” (claim 5);
“ identifying, with a processor, a second set of characteristics associated with the alignment data from the raw alignment data file” (claim 6);
“configuring, with a processor, the data alignment module to refine at least one subset of the input raw sequencing data in accordance with at least one characteristic of the first set of characteristics and at least one characteristic of the second set of characteristics” (claim 6);
“refining with the configured data alignment module processor, the subset of the input raw alignment data to produce a refined alignment data file” (claim 6);
“re-aligning a subset of the raw alignment data file” (claim 7);
“extracting a subset of the raw alignment data file, refining this subset, and merging the resulting re-alignment data file with the raw alignment data file to produce the refined alignment data file” (claim 8);
“configuring, with a processor, a variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics and one characteristic of the second set of characteristics” (claim 9);
identifying genomic variants, with the configured variant calling module processor, in the refined alignment data” (claim 9);
“reporting, with a processor, the identified genomic variants to the sourcing laboratory” (claim 10);
“identifying, with a processor, a third set of characteristics associated with the alignment data from the refined alignment data file” (claim 11);
“configuring, with a processor, a variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics” (claim 11);
“identifying genomic variants, with the configured variant calling module processor, in the refined alignment data” (claim 11);
“reporting, with a processor, the identified genomic variants to the sourcing laboratory” (claim 12);
“identifying, with a processor, a fourth set of characteristics associated with the detected genomic variants” (claim 13);
“configuring, with a processor, the variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics” (claim 13);
“identifying refined genomic variants, with the configured variant calling module processor, in the refined alignment data and the detected genomic variants, to produce a refined set of genomic variants” (claim 13);
 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claims 1, 4-6, 9-14 recites “with a processor” repeatedly, which sounds like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-8, 17-18, 20-21, 48-49, 52, 73-75, 82 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that 
As explained above, the mere implementations of the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipson (“Optimization of Multigene Analysis of Tumor Samples”, US 9340830 B2, 2016-05-17).
Claim 1 is directed to “A method to analyze next generation sequencing genomic data from a sourcing laboratory” comprising: 
receiving, a next generation sequencing analysis request from a sourcing laboratory, the next generation sequencing request comprising at least a raw next generation sequencing data file and the sourcing laboratory identification; 
identifying, a first set of characteristics associated with the next generation sequencing analysis request, the first set of characteristics comprising at least a target enrichment technology identifier, a sequencing technology identifier, and a genomic context identifier; 
configuring, a data alignment module to align the input raw sequencing data file in accordance with at least one characteristic of said first set of characteristics; 
aligning the input sequencing data to a genomic sequence.
With respect to claim 1, Lipson teaches:
Acquiring a sequence from a third-party laboratory with knowledge to identify the sequence (12);
Genomic context identifier (“an identifier for gene or gene type, an identifier for the site or site type, an identifier for the type of variant, and an identifier for the sample type” (15)), target enrichment technology identifier (“target members from a sample” (114a); “baits for use in solution hybridization, for the selection of target nucleic acids to be sequenced” (111)), sequencing technology identifier (“acquiring the next generation sequencing method” (7c, 116c)); .
An “alignment selector” that set up the alignment algorithm or parameter (15) and an “alignment module (629, 630);
Aligning the input sequencing data to a genomic sequence (“aligning a read to a genomic location” (586)).

Regarding claim 5, Lipson teaches a method to report the genetic analysis results contextualized with descriptive reporting of actionable results to the user (239, 241).

Regarding claim 6, Lipson teaches “Indel alignment sequence selector” (25), “Rearrangement alignment sequence selector” (35). Indel alignment and rearrangement alignment are alignment patterns identifiers; Lipson further teaches two or more of the 

Regarding claim 7, Lipson teaches local re-alignment (801) for alignment optimization (587).

Regarding claim 8, Lipson teaches remedies mis-alignment through “alignment optimization  (or re-alignment) using slower, but more accurate alignment algorithms such as Smith-Waterman alignment. In cases where general alignment algorithms cannot remedy the problem, customized alignment approaches may be created” (587).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipson (“Optimization of Multigene Analysis of Tumor Samples”, US 9340830 B2, 2016-05-17) as applied to claim 1, and further in view of Lee (“METADATA-DRIVEN WORKFLOWS AND INTEGRATION WITH GENOMIC DATA PROCESSING SYSTEMS AND TECHNIQUES“, US 20150286495 A1, DATE PUBLISHED 2015-10-08).


Regarding to claim 2, Lee teaches to authorize a request (for handing running time errors. [0137]), which suggests an authentication credential that allows a laboratory personal to access the computing workflow. 

Regarding to claim 3, Lee teaches driving workflows using metadata includes “laboratory characteristics” ([0032]).

Regarding to claim 4, Lee teaches a Workflow and metadata management/integration may include a functionality of “variant calling” ([0068]).


Regarding to claim 9, Lee teaches a workflow and metadata management/integration may include a functionality of “variant calling” ([0068]), and “variant calling operation” based on the  “data characteristics” and the “sequence alignment operation” in the metadata([0082]).

Regarding to claim 10, Lee teaches data output from a variant calling operation ([0176]).
Claim 11 is directed to a method comprising:
identifying, with a processor, a third set of characteristics associated with the alignment data from the refined alignment data file, the third set of characteristics comprising at least a genomic context identifier; 
configuring, with a processor, a variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics, at least one characteristic of the second set of characteristics, and at least one characteristic of the third set of characteristics; 
identifying genomic variants, with the configured variant calling module processor, in the refined alignment data.
With respect to claim 11, Lipson teaches:
“Indel alignment sequence selector” (25), “Rearrangement alignment sequence selector” (35). Indel alignment and rearrangement alignment are alignment patterns identifiers; Lipson further teaches two or more of the five alignment methods that is selected responsive to, or is optimized for, a previous step.  (claim 55). The “alignment patterns identifiers” suggest the “genomic context identifiers” because the rearrangement/indel patterns are the genomic context.
–(Lispon does not teach the variant calling module), but Lipson teaches the first set of characteristics (comprising at least a target enrichment technology identifier (200, 249), a sequencing technology identifier (568-571), and a genomic context identifier); the second set of characteristics (comprising at least a data alignment pattern identifier); the third set of characteristics (comprising at least a genomic context (such as indel/translocation/substitution/insertion in sequence (15)) identifier).
–(Lispon does not teach identifying genomic variants), but Lipson teaches local re-alignment (801) for alignment optimization (587), which suggest refined alignment data.




Regarding to claim 12, claim 12 is similar to claim 10, hence claim 12 is rejected similarly as discussed above regarding claim 10.
Claim 13 is directed to a method comprising:
identifying, with a processor, a fourth set of characteristics associated with the detected genomic variants, the fourth set of characteristics comprising at least a variant calling refinement identifier; 
configuring, with a processor, the variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics, at least one characteristic of the second set of characteristics, at least one characteristic of the third set of characteristics and at least one characteristic of the fourth set of characteristics; 
identifying refined genomic variants, with the configured variant calling module processor, in the refined alignment data and the detected genomic variants, to produce a refined set of genomic variants.

Regarding to claim 14, claim 14 is similar to claim 10, hence claim 14 is rejected similarly as discussed above regarding claim 10.
 
 It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Lipson’s method of alignment optimization, NGS sequence analysis (with a focus on cancer mutation detection but less the general variant calling) and NGS sample management, and combine  with Lee’s workflow of metafile guided management/integration,  plus the variant calling module and the variant calling operations, to achieve the claimed inventions, and expected to be successful. Because both  Lipson and Lee are about the next generation sequence analysis and variants (mutations) detection, and they both succeeded. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631